NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANVIK CORPORATION,
Plain,tiff-Resp0n,dent,
V.
SHARP CORPORATION AND
SHARP ELECTRONICS CORPORATION, ~
Defendants-Petiti0ners.
Miscel1aneous D0cket N0. 965
On petition for Permissi0n to Appeal pursuant to 28
U.S.C. 1292(b) from the United States District Court for
the S0uthern District of New York in case n0. 07-CV-
0825, Judge Stephen C. R0binson.
ON PETITION
Bef0re NEWMAN, SCHALL, and DYK, Circuit Judges.
NEWMAN, Circuit Judge.
ORDER -
Sharp Corporati0n and Sharp E1ectr0nics C0rp0rati0n
(Sharp) petition for permission to appeal the order certi-
fied by the United States District Court for the Southern

2
District of NeW York in Anvik Corp. v. Sharp Corp., No.
1:O7-CV-O825, as one involving a controlling question of
law as to which there is substantial ground for difference
of opinion and for which an immediate appeal may mate-
rially advance the ultimate termination of the litigation.
28 U.S.C. §§ 1292(b) and (c). Nikon Corporation moves
for leave to file a brief amicus curiae in support of the
petition Anvik opposes. Nikon replies
Anvik filed lawsuits alleging patent infringement un-
der 35 U.S.C. § 271(g) against Nikon and eleven of
Nikon’s customers, including Sharp, related to the use of
Nikon’s scanning lithography equipment Sharp filed a
motion for summary judgment asserting inter alia, that
because Anvik’s asserted patent claims are method of -use,
as opposed to method of manufacturing claims these
claims cannot serve as a basis of liability under section
271(g). In an order dated August 11, 2010, the district
court denied the motion. The district court also denied
Sharp’s motion for reconsideration, but certified the
August 11 order for interlocutory appeal.
The decision whether to grant a petition for permis-
sion to appeal is within this court’s discretion. See In re
C0rwertible Rowing Exerciser Patent Litigati0n., 903 F.2d
822 (Fed. Cir. 1990). In this case, we conclude that inter-
locutory appeal is not warranted
Accordingly, l
IT ls ORDERE:o THAT:
(1) The petition for permission to appeal is denied.
(2) Nikon’s motion for leave to file a brief amicus cu-
riae is denied.

3
FOR THE COURT
,|]1| 8 2011 151 iran H0rba1y
Date J an Horbaly
Clerk
cc: Christopher Chad Johnson, Esq.
Robert W. Adams, Esq.
Matthew M. D’Amore, Esq.
320 u.s. co
TH
r"=
°'\
§'.§1'
esa
§-"\::=
§§
LS FOR
U|T
JUL 08 2011
JAN HDRBALY
CLEH(